878 F.2d 379Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary Wayne HENDRICKS, Plaintiff-Appellant,v.Warren Wayne WINEBRENNER, Captain Cunningham, ThomasKimball, Security Chief, Captain Colburn, Lt.Papa, S. Jackson, Hearing Office Doc,Defendants-Appellees.
No. 89-7021.
United States Court of Appeals, Fourth Circuit.
Submitted May 9, 1989.Decided June 22, 1989.

Gary Wayne Hendricks, appellant pro se.
Richard M. Kastendieck, John Joseph Curran, Jr., Office of the Attorney General of Maryland, for appellees.
Before DONALD RUSSELL, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Gary Wayne Hendricks appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hendricks v. Winebrenner, C/A No. 88-1570-HM (D.Md. Dec. 19, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.